Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3 and 5-9 are currently under examination, wherein claims 1, 7 and 8 have been amended in applicant’s amendment filed on March 1st, 2022. Original claim 4 has been cancelled by the applicant in the same amendment. Claims 10 and 19 have been withdrawn by the applicant in the same amendment wherein both claims have also been amended. The previously withdrawn claim 14 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-9 under 35 U.S.C. 103 as stated in the Office action dated December 10, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroziak et al. (US 5,314,106).
oC for 60 minutes (col. 3 lines 3-5)). The Ni, Mn and Zn content ranges as claimed in claim 8 including zero do not require including these elements in the transition layer. Ambroziak et al. (‘106) does not limit the configurations of the steel alloy and aluminum alloy or titanium alloy components at all, at least suggesting that the disclosed method can be applied to any configurations including the configurations as claimed in claim 9. Furthermore, it is well settled that merely changing the size or shape of an article is not a matter of invention. See MPEP 2144.04 IV.
Response to Arguments
4.	The applicant’s arguments filed on March 1st, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Ambroziak et al. (‘106) does not disclose the two-layered transition layer as claimed. In response, see the rejection of the claim limitation above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/17/2022